PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/076,057
Filing Date: 7 Aug 2018
Appellant(s): LPE S.p.A.



__________________
Andrew D. Dorisio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 1, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 5, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 3-5, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C 103 as obvious over Tompa; Gary S. (US 7985295 B1) in view of Mailho; Robert D. et al. (US 6031211 A).
Claims 6, 9, and 21-28 are rejected under 35 U.S.C 103 as being unpatentable over Tompa; Gary S. (US 7985295 B1) in view of Mailho; Robert D. et al. (US 6031211 A).
Claims 7 and 8 are rejected under 35 U.S.C 103 as being unpatentable over Tompa; Gary S. (US 7985295 B1) in view of Armstrong; Keith H. et al (US 6072163 A) and, if necessary, Mailho; Robert D. et al. (US 6031211 A).
(2) Response to Argument
Applicant states:
“
In rejecting claim 1 as directed to an unpatentable invention as either being anticipated by or obvious in view of US 7985295 to Tompa (“Tompa’”), Appellant first notes that structure 36 in Tompa relied upon by the Examiner is not a susceptor, but rather a platen, per the clear teachings of Tompa. Tompa, col. 3, lines 10-11, “Disposed intermediate susceptor 30 and RF coil 34 is a platen 36....” The platen 36 of Tompa does not directly support any substrates, period. Hence, the Examiner’s rejection is based upon a misinterpretation of the evidence supporting the rejection made, and should not be sustained for this reason alone.
“
In response, Applicant’s position that Tompa’s structure 36 is a platen and not a susceptor is only consistent, as Applicant notes, with Tompa’s explicit teaching. Notably, Tompa illustrates one structure for Tompa’s platen (36; Figure 3, 5) and one structure for Tompa’s susceptor (30; Figure 3,5). However, Applicant’s own susceptor is illustrated as two structures (Applicant’s 21+22; Figure 1; 2; Figure 3-6). To add further confusion, Applicant’s claimed disc-shaped structure is cited in Applicant’s specification as also being 21, x21 as is argued by Applicants previously -  March 16, 2022 Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13.
Applicant’s overlapping structural elements cloud the interpretation of the prior art. This was acknowledged by Applicant in the July 1, 2021 interview and precipitated the reopening of prosecution after the first March 16, 2022 appeal brief whereby the Examiner only changed a single prior art equivalent for the disc-shaped portion (38) to the now plural prior art equivalent for the disc-shaped portion (38+36; Figure 3,5) for consistency with Applicant’s own two element disc-shaped portion (Applicant’s x21+3). The Examiner believes the cited prior art equivalents are structurally and functionally equivalent to Applicant’s claimed features and, most importantly, positioned spatially identically to Applicant’s own structurally claimed arrangement.
Applicant states:
“
The presence of the platen 36 missing from Applicant’s epitaxial reactor is also an important consideration in terms of patentability, as claim 1 requires “a first inductor adapted to directly heat said disc-shaped portion by electromagnetic induction.” The only way the Examiner’s rejection “works” is if the platen 36 is the claimed susceptor, but this is not consistent with the teachings of Tompa, or Applicant’s claim and the accompanying specification. The rejection contends that this first inductor is RF coil 34 of Tompa, but as clearly taught by Tompa, platen 36 will “become heated by the RF fields generated by RF coil 34, this will in turn radiate heat into susceptor 30 and the substrates (wafers) mounted thereon.” Yompa, col. 3, lines 19-22. As the susceptor 30 is separated from the coil 34 by the platen 36, this arrangement is the antithesis of the direct heating of the disc-shaped portion of the susceptor (the structure adapted to directly support the substrates required by the claim)
“
In response, because Applicant does not claim a “platen” does not mean that such a structure in the cited prior art does not function as an equivalent to Applicant’s claimed structure. Here, the Examiner believes Applicant’s claimed two element susceptor (Applicant’s 2; Figure 3-6) is functionally equivalent to Tompa’s 38+36; Figure 3,5 and that Applicant’s two element disc-shaped portion (Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13) is functionally equivalent to Tompa’s two element disc-shaped portion 38+36; Figure 3,5.
Tompa identically teaches Tompa’s first inductor (86,88; Figure 5-column 3; lines 4-28-Applicant’s 4; Figure 1) adapted to directly heat said disc-shaped portion (38+36; Figure 5-Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13) by electromagnetic induction (column 4; lines 33-37). Because, as is further required by claim 1, Tompa teaches Tompa’s cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), or said disc-shaped portion (38+36; Figure 3,5-Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13), said cylindrical or conical portion (32; Figure 3,5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7), and said intermediate portion are made entirely of a material that is a heat conductor, electrically conductive, and suitable for being heated by electromagnetic induction as stated by Tompa at column 4; lines 33-37 and column 3; line 18. As a result, the claimed “directly heat” would thus permit Applicant’s disc-shaped portion (Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13) to be “directly heated” via/through Applicant’s own cylindrical or conical portion (Applicant’s x22; Figure 1, 3-7). This has been the Examiner’s consistent interpretation throughout prosecution. Because the cited prior art materials and components are identically orientated in space, then the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Applicant states:
“
The claim itself also differentiates between “indirect” heating and direct heating, in requiring “a second inductor adapted to directly heat said cylindrical or conical portion by electromagnetic induction and indirectly heat said disc-shaped portion.” The Examiner’s position thus requires disregarding the express teachings of Tompa in terms of the nature of the susceptor, as well as the additional requirements of the claims distinguishing between direct and indirect heating, which is inappropriate under the “broadest reasonable construction” rubric, as well as fundamental principles of the law of anticipation. Richardson vy. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989) (“The identical invention must be shown in as complete detail as is contained in the ... claim.”).
“
As noted above, the Examiner’s application of the prior art with respect to the “direct” and “indirect” heating remains consistent with Applicant’s specification and drawings. Tompa identically teaches Tompa’s second inductor (90; Figure 5; column 4; lines 22-39-Applicant’s 5; Figure 1) adapted to directly heat said cylindrical or conical portion (32; Figure 5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) by electromagnetic induction (column 4; lines 33-37) and indirectly heat said disc-shaped portion (38+36; Figure 3,5-Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13). Here, indirect heating is, as Applicant’s own structure requires heating originating from Applicant’s, Tompa’s cylindrical or conical portion (32; Figure 5-”graphite”; column 3; line 18-Applicant’s x22; Figure 1, 3-7) to Applicant’s, Tompa’s disc-shaped portion (38+36; Figure 3,5-Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13) via conduction/conductive heat transfer.
Applicant states:
“
The Examiner further alleges Tompa discloses “first and second inductors (34,90; Figure 3,5; column 4; lines 22-39) adapted to be power-supplied independently at different frequencies (“energy levels”; column 3; lines 35-40).” Different “energy levels” do not necessarily correspond to different frequencies, as claim 1 expressly requires. Indeed, two energy levels could have the exact same frequency, but have different amplitudes, and thus be “different” energy levels for this reason. Different frequencies are used to optimize the transfer of energy to differently configured parts. Therefore, the transfer of the two energies is independent (there is no electromagnetic interference due to the distance between the two frequencies) and effective (each frequency is best matched with each part).
“
In response, the Examiner believes there is no other possible way to independently impart different “energy levels” to Tompa’s first and second inductors (34,90; Figure 5; column 4; lines 22-39) without changing the frequencies. However, the Examiner’s rejection does articulate that in the event that Tompa’s first and second inductors (86,88,90; Figure 5-column 3; lines 4-28) are not considered as adapted to be power-supplied independently at different frequencies (“energy levels”; column 3; lines 35-40), then, Mailho is cited as teaching a wafer processing chamber (12+15; Figure 1) including a susceptor (14; Figure 1) that is heated in distinct zones with distinct frequencies of RF power (column 7; lines 13-30).
Applicant states:
“
The Examiner cites nothing by way of substantial evidence to establish that there is such correspondence between different energy levels and different frequencies, or that a skilled artisan would otherwise interpret the teaching of Tompa as meeting the requirement of claim 1. On page 20 of the Action, the Examiner states “[i]t is clear from both Tompa .. . and if necessary Mailo .. . that ‘energy levels’ are synonymous with frequencies as this is the only manner in which energy in the coils can be changed or selected to thereby control Tompa’s temperature.” While the Examiner, not the Appellant, bears the burden of proof on this point, this is simply not true, for as noted above, the amplitude of the energy could change without altering the frequency, and thus be at a different level. The Examiner’s position that such is “clear” lacks any support by way of substantial evidence, and instead appears to improperly rely on speculation, which cannot sustain a proper rejection. See In re Warner, 379 F.2d 1011, 1017 (CCPA 1967) (“the Patent Office has the initial duty of supplying the factual basis for its rejection. It may not... resort to speculation, unfounded assumptions or hindsight reconstruction to supply deficiencies in its factual basis.”) (emphasis added). Hence, a prima facie rejection is lacking, and reversal is in order.
“
In response, the Examiner disagrees. Those skilled in the art know the basic physics of an inductor which is required to inductively heat as taught by both Tompa; Gary S. (US 7985295 B1) and Mailho; Robert D. et al. (US 6031211 A). The energy levels discussed by Tompa is needed to heat Tompa’s components independently. The “energy” of these levels is the alternating current, with individual frequencies, that impart the induced magnetic field for heating Tompa’s materials. This is also supported by Mailho. Here Mailho specifically identifies inductive heating circuits and their control in at least column 6; lines 19-46. Mailho even discusses the preference of a “frequency agile power supply for frequency sweeping” over traditional switches (column 6; lines 47-61). Further, Mailho states that each coil segment / capacitor pair is designed to resonate at a different frequency (column 6; line 53) thereby imparting what Tompa described as “energy levels” for temperature control. Finally at column 7 lines 9-12, Mailho states:
“
In other words, current is provided to, and thus heat is generated in, the outer zone of susceptor 14 only when the current supplied by power supply 26 is a waveform of frequency f1.
“
Applicant states:
“
The problem is that the reference teachings cited by the Examiner are inconsistent with each other. Tompa expressly states that “RF coils 84, 86, 88 and 90 may be operated at different energy levels so as to provide a desired temperature profile across platen 36 and thus susceptor 38.” In contrast, Mailho seeks to achieve “uniform temperature by an RF induction coil including a plurality of heating zones each of which being shunted by an associated capacitor tuned to a specific frequency,” which is done “[b]y adjusting the time during which current of a particular frequency is provided to the induction coil.” Mailho, Abstract. In other words, the Mailho teaching is to adjust the energy provided to the same induction coil associated with the susceptor, not two different ones, as the claim requires.
“
The Examiner emphasizes Applicant’s citation of Mailho’s “…current of a particular frequency is provided to the induction coil”. Indeed this is how Mailho provides spatial heating control by spatial frequency control to his inductors.
Applicant states:
“
Even if Examiner’s proposed combination is correct, the claim expressly requires that the inductors are “power-supplied independently.” The Examiner’s rejection has failed to account in any way for this requirement of the claim, as Office policy requires. MPEP 2104.03 (“All words in a claim must be considered in judging the patentability of that claim against the prior art.” Jn re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
“
In response, the Examiner’s rejection identically accounts for this because the claim does not require further structure beyond different frequencies. The Examiner’s broadest reasonable interpretation of the clause is that different frequencies impart different power as is also taught by Mailho:
column 7 lines 9-12, Mailho states:
“
In other words, current is provided to, and thus heat is generated in, the outer zone of susceptor 14 only when the current supplied by power supply 26 is a waveform of frequency f1.
“
Applicant states:
“
Finally, the Examiner also allegedly interprets the terms “suitable for,” “adapted to be,” “being adapted to” in claim 1 as “means plus function” limitations, but it is never indicated what corresponding structure is relied upon in such interpretation, or how the cited references perform the exact same function required, as Office policy requires for such an interpretation. Clearly, the applicable statute, 35 USC Section 112(f), expressly states that “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure.” 35 USC 112(f) (2022) (emphasis added). The wording “suitable for,” “adapted to be,” “being adapted to” are simply not “elements” of the claim 1 invention, which does in fact “recite structure” by the words preceding these phrases. Hence, the rejection is also not based on a proper interpretation of the claim language or a proper application of the patent laws.
“
In response, the Examiner removes all 112(f) claim analysis / consideration from the April 5,  2022 action as such treatment is inconsistent with Technology Center practice.
Applicant states:
“
In addition to the foregoing requirements of claim 1, which are not established present in Tompa as noted above, claims 21 and 25 further specify that a ratio between the different frequencies is between 5 and 20. The Examiner admits that Tompa does not disclose the ratio of frequencies is between 5 and 20. Nevertheless, it is alleged that “Mailho teaches six heated zones controlled at six distinct frequencies for optimized heat distribution (column 6, lines 47-61; column 7; lines 13-19; column 8; line 10) starting at 50kHz (column 5; lines 1-18).” Even if correct, there is simply no teaching of the claimed ratio in Mailho or Tompa. Thus, the invention “as a whole” has not been shown present in the prior art, as Section 103 expressly requires, and a proper rejection is not stated. Reversal of the rejections is therefore in order.
“
In response, these features were addressed by the Examiner who correctly cited the no explicit teaching of the claimed ratios – 
“
Further, for Tompa to optimize Tompa’s “energy levels” as taught by Mailho’s six heated zones controlled at six distinct frequencies (column 6, lines 47-61; column 7; lines 13-19; column 8; line 10).
Motivation for Tompa to optimize Tompa’s “energy levels” as taught by Mailho’s six heated zones controlled at six distinct frequencies (column 6, lines 47-61; column 7; lines 13-19; column 8; line 10) is for thermal management (column 8) imparting film uniformity control (column 1; lines 13-28). Only result-effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05.
“
Applicant states:
“
Moreover, the reason for combining the teachings of Tompa and Mailho is not one with a rational underpinning. The rejection states that: “Motivation for Tompa to optimize Tompa's ‘energy levels’ as taught by Mailho’s six heated zones controlled at six distinct frequencies (column 6, lines 47-61; column 7; lines 13-19; column 8; line 10) is for thermal management (column 8) imparting film uniformity control (column 1; lines 13-28).” Again, Tompa expressly states that “RF coils 84, 86, 88 and 90 may be operated at different energy levels so as to provide a desired temperature profile across platen 36 and thus susceptor 38.” In contrast, Mailho seeks to achieve “uniform temperature by an RF induction coil including a plurality of heating zones each of which being shunted by an associated capacitor tuned to a specific frequency,” which is done “[b]y adjusting the time during which current of a particular frequency is provided to the induction coil.” Mailho, Abstract. In other words, the Mailho teaching is to adjust the energy provided to the same induction coil associated with the susceptor, not two different ones, as the claim requires. Tompa as noted above provides nothing to cure this deficiency. The alleged reasons for the motivation, “thermal management” and “film uniformity control” simply do not apply to the Tompa arrangement in view of the different structure used to heat the susceptor 38, and would not motivate a skilled artisan to combine the reference teachings in the manner suggested to arrive at the inventions of claims 21 and 25.
“
In response, Applicant fails to note that the reason both Tompa and Mailho operate inductive heating means to control temperatures over each of their apparatus components is because the temperature profile itself changes over time require compensation from Tompa’s and Mailho’s inductively controlled zones to average out these transient temperature differences.
Applicant states:
“
Claim 3 requires that the disc-shaped portion, the cylindrical or conical portion and the intermediate portion are made in a single piece. The Examiner cites to Tompa and “assumes that each individually claimed component is a single piece as taught by Tompa.” Tompa provides no such teaching, and the rejection appears to be based on improper speculation based on what the Examiner “assumes” to be the case. See Jn re Warner, supra. Accordingly, reversal of the rejection of claim 3 is in order. D. CLAIM 4 IS NOT PROVEN UNPATENTABLE Claim 4 requires that the disc-shaped portion is made in a single first piece and said cylindrical or conical portion is made in a single second piece, wherein said first and second pieces are fixed to one another. As with claim 3, the Examiner cites to Tompa and “assumes that each individually claimed component is a single piece as taught by Tompa.” Tompa provides no such teaching, and the rejection appears to be based on improper speculation, which cannot be sustained.
“
In response, the Examiner disagrees. The Examiner’s assumption as stated is simply a statement that Tompa’s drawings themselves illustrate single pieces for the cited elements. However, this contrasts with Applicant’s said disc-shaped portion (Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13) made of plural pieces.
Applicant states:
“
Claim 6 requires “a drive shaft coupled with said cylindrical or conical portion adapted to transmit rotary movements to said disc-shaped portion through said cylindrical or conical portion.” The Examiner admits this is lacking from Tompa, and thus cites to Mailho as disclosing a “drive shaft” 3 “coupled with Mailho’s cylindrical or conical portion,” which allegedly is “portion 17 attached to 3.” This is in accurate assessment of Mailho’s teaching, which is that “a pedestal 3 supports a coil housing 17” and “a shaft assembly 19 contained within pedestal 3 rotates susceptor 14 and wafer 16.” Nowhere is it taught in Mailho that housing 17 is coupled to pedestal 3. Hence, the rejection is based on an incorrect interpretation of the reference teachings, and must be reversed.
Even disregarding this improper interpretation, claim 6 also requires that the shaft as a result of the coupling serves to “transmit rotary movements to said disc-shaped portion through said cylindrical or conical portion.” The Examiner seems to contend disc-shaped portion and conical portions are the same structure in Mailho, identifying housing 17. In such case, it is simply impossible for the shaft 3 to transmit rotary movements to one structure though another, as the claim requires.
“
In response, Applicant’s assertion that “nowhere is it taught in Mailho that housing 17 is coupled to pedestal 3” flies in the face of Mailho’s Figure 1 that clear shows element 17 resting / attached to element 3. It appears Applicant believes 17; Figure 1 is only the inner portion of the structure where it is clear that 17 is shown in cross-section including the lower cross-hatching.
Applicant states:
“
With respect to claim 7, it requires “a disc-shaped support adapted to directly support one or more substrates and rested on said disc-shaped portion.” The Examiner contends this is met by Tompa, citing to element 30 as the “disc-shaped support.” Even if correct, as can be plainly seen below, the claim requirement is not met as there is an identified space between the susceptor (touched by reference numeral 38) allegedly serving as the support and the platen 36 allegedly providing the disc-shaped portion:
“ 
And…
“
Adding “actuating means” to Tompa would not resolve the deficiency in that it fails to teach or suggest “a disc-shaped support adapted to directly support one or more substrates and rested on said disc-shaped portion.” The “actuating means” 32 of Armstrong the Examiner indicates would be added “for thermal management” would simply not result in the invention of claim 7, even if added by Tompa, as the rejection seems to posit. Thus, a prima facie rejection is lacking, and the rejection of claim 7 should be reversed.
“
In response, Tompa’s 30; Figure 3 is really 38; Figure 5 which is a recognized error by Tompa. Further, it was notes that Tompa and Mailho do not teach Tompa’s apparatus (36; Figure 3, 5-Applicant’s 2; Figure 3-6) according to claim 1, also comprising a disc-shaped support (30,38; Figure 3,5-Applicant’s 603; Figure 6) adapted to directly support one or more substrates and rested on and in contact with said disc-shaped portion (38+36; Figure 3,5-Applicant’s x21+3; Figure 1, 3-7; Brief; Page 5; 1st paragraph; Specification page 3, lines 12-13), as claimed by claim 7
Applicant states:
“
Claim 9 requires: wherein said cylindrical or conical portion has a through hole, wherein said disc- shaped portion has a seat, and comprising a lifting device adapted to lift substrates, wherein said lifting device comprises a stem and a plate fixed to one another, wherein said stem is arranged in said through hole and adapted to slide along said through hole, wherein said plate is arranged in said seat. The Examiner admits that Tompa is completely missing the recited structures, and citation is thus made to Mailho. In contending Mailho discloses the claimed “plate,” the Examiner states “see annotated prior art.” However, no annotated prior art was provided, and “top of 19/14” of Mailho is not a “lifting device” as the claim requires under any reasonable interpretation of this term. Hence, the rejection lacks the support of substantial evidence, and must be reversed. H. CLAIM 15 IS NOT PROVEN UNPATENTABLE Claim 15 requires that the first inductor is adjustable through modification of its position or through modification of the mutual position of its turns, or wherein said second inductor is adapted to be adjusted through modification of its position or through modification of the mutual position of its turns. The Examiner again cites to col. 4, lines 35-40 of Tompa as meeting this requirement, but this passage relied upon states no such thing:
“
In response, the Examiner’s annotated prior art was both noted in the Examiner’s April 26,  2021 PTO-326 and also mailed therewith as is shown in the IFW. Further, Mailho’s cylindrical or conical portion (portion 17 attached to 3; Figure 1-Applicant’s x22; Figure 1, 3-7) has a through hole (center hole of portion 17 attached to 3; Figure 1), wherein Mailho’s disc-shaped portion (17; Figure 1-Applicant’s x21; Figure 1, 3-7) has a seat (19/14 interface; Figure 1-not shown by Applicant’s), and comprising Mailho’s lifting device (top of 19/14 interface+19; Figure 3,5-Applicant’s 681+682) adapted to lift substrates as required in part by claim 9. The claimed “lifting device” is generic and provides no added structure to further distinguish from Mailho’s teaching.
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Rudy Zervigon/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716    

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.